Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters et al (US20130087945A1 published 04/11/2013; hereinafter Kusters) in view of Reynolds (US Pat No. 5,358,692 A published 10/25/1994).
Regarding claim 1, Kusters teaches an apparatus for processing a tissue sample, comprising: a container into which a tissue sample is placed (a mould 1 with a receiving space 3 for the tissue material – Fig. 2 and paragraph 52); and a dispensing apparatus for dispensing chemical substances into the container  (“dispensing apparatus” is interpreted as a combination of parts for filling the container) (the pump and rack 20 work in conjunction to fill the moulds 1 – Fig. 5a-d and paragraph 58), wherein 
the container is designed to receive a single tissue sample contained in a cassette (a mould 1 with a receiving space 3 for the tissue material and capable of receiving a cassette – Fig. 2 and paragraph 52), 
the apparatus comprises an emptying device for emptying the container (“emptying device” is interpreted as a combination of parts for emptying the container) for emptying the container (the pump and rack 20 work in conjunction to empty the moulds 1 – Fig. 5a-d) (rack 20 rotates about a shaft 21 and flips the moulds upside down – Fig. 5a-d) (a pump for pumping liquid out of the liquid container to lower the liquid level – paragraph 17); and 
a control unit is provided, which is designed to apply control to the dispensing apparatus and to the emptying device in such a way that in several successive cycles (a known device for pretreating tissue material is described for instance in US20110171088A1 which is fully incorporated by reference … known in the art as a tissue processor – paragraph 4) (Kusters inherently teaches a control unit because it is well known in the art that tissue processors have control units), at least one of the substances is respectively dispensed into the container and the container is emptied again after a specific time period (device according to the invention makes it possible to guide a plurality of pretreatment liquids … through the tissue material – paragraph 17).
However, Kusters does not teach a container having a holding means for holding the cassette on or in the container such that the cassette remains on or in the container when the container is tilted or a closure device is opened, wherein the holding means holds the cassette such that the cassette is prevented from moving perpendicular to a bottom of the container.
Reynolds teaches assemblies transported for fluid processing of the tissue containing cassettes wherein a container (open-top rectangular tray 11 – Fig. 1) having a holding means (vertical side rails 12 and a raised elastomeric rib or protuberance 13 – Fig. 1) for holding the cassette on or in the container such that the cassette remains on or in the container when the container is tilted (the vertical side rails 12 and a raised elastomeric rib or protuberance 13 are capable of holding the cassette 14 on the open-top rectangular tray 11 – Fig. 1) or a closure device is opened, wherein the holding means holds the cassette such that the cassette is prevented from moving perpendicular to a bottom of the container (vertical side rails 12 and a raised elastomeric rib or protuberance 13 prevents the cassette 14 from moving perpendicular to the open-top rectangular tray 11 – Fig. 1). It would be advantageous to use a tray for holding multiple tissue containing cassettes to increase processing capacity.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mould, as taught by Kusters, by setting multiple cassettes in a tray, taught by Reynolds, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters and Reynolds both teach devices for wax dipping samples for analysis.
Regarding claim 2, Kusters, modified by Reynolds, teaches the apparatus according to claim 1, wherein the emptying device is implemented as a tilting device (rack 20 – Figs. 5a-d) for automatically tilting the container (during lowering and raising of the level of the pretreatment liquid in the container the receiving space of the mould respectively faces at least partially downward and upward – paragraph 19).
Regarding claim 4, Kusters, modified by Reynolds, teaches the apparatus according to claim 1, wherein the emptying device is implemented as an aspiration device for automatic aspiration (pretreatment liquid is hereby guided through the tissue material, wherein air that is possibly present can escape easily from the mould – paragraph 19) of the substance contained in the container (the pump and rack used are capable of aspirating the sample).
Regarding claim 10, Kusters, modified by Reynolds, teaches the apparatus according to claim 1, wherein the holding means comprise a latching device (two protrusions 7 couple to the enclosing element 6 – paragraph 52 and Figs. 2-4b).
Regarding claim 11, Kusters, modified by Reynolds, teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels that each contain a specific substance (a number of containers for different pretreatment liquids such as alcohols, xylene and paraffin – paragraph 3).
Regarding claim 12, Kusters, modified by Reynolds, the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels (a number of containers for different pretreatment liquids such as alcohols, xylene and paraffin – paragraph 3), of which at least one dispensing vessel is filled with a substance for dehydrating the tissue sample (through a hydrophilic liquid such as an alcohol solution … water is extracted from the tissue material – paragraph 12) and at least one other dispensing vessel is filled with wax (paraffin – paragraph 3).
Regarding claim 16, Kusters, modified by Reynolds, teaches the apparatus according to claim 1, wherein the apparatus comprises several containers (a rack 20 holds multiple moulds 1 – Figs. 5a-5d) into each of which a single tissue sample is placed (moulds 1 holds tissue material – paragraph 52).
Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Reynolds, in view of Ng et al (US20150253225A1 published 09/10/2015; hereinafter Ng).
Regarding claim 3, Kusters, modified by Reynolds, teaches the apparatus according to claim 1 with an emptying device (rack 20).
However, Kusters, modified by Reynolds, does not teaches wherein the emptying device is implemented as a closure device for automatically opening or closing the container.
Ng teaches a closure (opening in a closure body – paragraph 26) device for automatically opening or closing the container (the closure body is spring loaded – paragraph 62). It would be advantageous to use a spring to automatically close the enclosing element to facilitate loading the rack 20 and reducing operator handing of the mounds.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rack 20, as taught by Kusters as modified by Reynolds, with the spring, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple rearrangement of parts.
Regarding claim 5, Kusters, modified by Reynolds, teaches the apparatus according to claim 1. 
However, Kusters, modified by Reynolds, does not teach wherein a waste container, which receives the substances flowing out of the container, is provided. 
Ng teaches a waste container (waste reservoir 4300 – paragraph 54 and Fig. 11), which receives the substances flowing out of the container, is provided. It would be advantageous to use a waste reservoir in the device to facilitate setup and decrease the risk of exposing operators to the waste liquids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tissue processor, as taught by Kusters modified by Reynolds, by incorporating a waste container, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Reynolds, and Ng all teach sample processing devices.
Regarding claim 8, Kusters, modified by Reynolds, teaches the apparatus according to claim 1.
However, Kusters, modified by Reynolds, does not teach a heating apparatus, with which the substances present in the container can be evaporated, is provided.
Ng teaches a heating apparatus (thermo module, for heating – paragraph 100), with which the substances present in the container can be evaporated, is provided. It would be advantageous to use a thermos module to heat the container to increase drying speed and throughput.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the receiving space, as taught by Kusters modified by Reynolds, by incorporating a thermo module, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Reynolds, and Ng both teach sample processing devices.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, as modified by Reynolds modified by Ng, in view of Kertz (US Patent No. 4,978,505 A published 12/18/1990).
Regarding claim 6, Kusters, as modified by Reynolds modified by Ng, teaches the apparatus according to claim 5, with a waste container.
However, Kusters, as modified by Reynolds modified by Ng, does not teach that the waste container comprises a closable cover. 
Kertz teaches a container with a closable cover (autoclave 186 with a closure 194 mounted on four pneumatic cylinders 196 – Fig. 12). It would be advantageous to use a cover on the waste reservoir to facilitate waste disposal and decrease the risk of exposing operators to the waste liquids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the waste reservoir, as taught by Kusters as modified by Reynolds as modified by Ng, by incorporating a cover on the waste container, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Reynolds, Ng, and Kertz all teach sample processing devices.
Regarding claim 7, Kusters, as modified by Reynolds as modified by Ng modified by Kertz, teaches the apparatus according to claim 6, wherein a closing apparatus for automatically opening and closing the cover is provided (four pneumatic cylinders 196 used to open and close the closure 194 – Kertz column 13 line 64-65).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Reynolds, in view of Kertz.
Regarding claim 13, Kusters, as modified by Reynolds, teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels. 
However, Kusters, as modified by Reynolds, does not teach the dispensing vessels being integrated into one common cartridge.
Kertz teaches the dispensing vessels (stock solution containers 136 – Fig. 8) being integrated into one common cartridge (“one common cartridge” is interpreted as a structure holding multiple vessels) (the stock solution containers 136 are held together by stock solution refrigeration unit 134 – Fig. 8). It would advantageous to use a stock solution refrigeration unit to maintain uniform temperatures for all the solutions and organize the containers in a central location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the containers, as taught Kusters as modified by Reynolds, into a stock solution refrigeration unit, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Reynolds, and Kertz all teach sample processing devices.
Regarding claim 17, Kusters, as modified by Reynolds, teaches the apparatus according to claim 16. 
However, Kusters, as modified by Reynolds, does not teach wherein the dispensing apparatus is arranged movably, so that the dispensing apparatus can be moved successively from one container to another container.
Kertz teaches that the dispensing apparatus is arranged movably (pneumatic cylinders 172 to lower nozzle transport rack 158 and injection nozzles 156 – column 11 lines 33-35), so that the dispensing apparatus can be moved successively from one container to another container (capable of moving and filling containers in the vertical direction – column 11 lines 33-45). It would be advantageous to use a moving nozzle transport rack to in order to use a continuous filling processing and increase throughput. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the containers, as taught by Kusters as modified by Reynolds, with the moving nozzle transport rack, taught by Kertz, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Reynolds, and Kertz all teach sample processing devices.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Reynolds, in view of Arnold (US Patent No. 5,576,197 A published 11/19/1996).
Regarding claim 14, Kusters, modified by Reynolds, teaches the apparatus according to claim 1, wherein the dispensing apparatus comprises several dispensing vessels (a number of containers for different pretreatment liquids – paragraph 4).
However, Kusters, modified by Reynolds, does not teach a heating apparatus for heating at least one of the dispensing vessels is provided.
Arnold teaches a heating apparatus for heating at least one of the dispensing vessels is provided (wax is heated by a wax heating device and then dispensed through a hot nozzle – column 1 lines 63-68 and Fig. 3A-C). It would be advantageous to heat the wax before dispensing to ensure the wax is a liquid and lower the viscosity of the liquid wax with a heated nozzle for better flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container holding wax, as taught by Kusters as modified by Reynolds, with the wax heating device and nozzle, taught by Arnold, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Reynolds, and Arnold both teach devices with wax dispensers.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters, modified by Reynolds, as applied to claim 1 above, and further in view of Torre-Bueno (US20040009098A1 published 01/15/2004).
Regarding claim 15, Kusters, modified by Reynolds, teaches the apparatus according to claim 1.
However, Kusters, modified by Reynolds, does not teach wherein the apparatus comprises a camera that can read codes present on the cassettes; and the control unit is configured so that the control unit executes an individual dehydration protocol as a function of information contained in the codes.
Torre-Bueno teaches an apparatus comprises a camera that can read codes present on the cassettes (a camera can be used to read a bar code, or other identifier, on a slide or slide rack – paragraph 43); and the control unit (system processor 23 – paragraph 88) is configured so that the control unit executes an individual dehydration protocol as a function of information contained in the codes (bar code could either be a code or text string identifying what stain should be used on the slide – paragraph 43). It would be advantageous to use a camera and processor to read and execute a code to facilitate sample processing and reduce processing errors.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught be Kusters as modified by Reynolds, with a camera and processor, taught by Torre-Bueno, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kusters, Reynolds, and Torre-Bueno both teach tissues sample processing devices.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kusters in view of Berberich (US20150160104A1 published 06/11/2015).
Regarding claim 18, Kusters teaches a method for processing a tissue sample, comprising the following steps: 
placing several tissue samples into several containers (multiple moulds for holding samples – Figs. 5A-5B), each one of the tissue samples being respectively placed into one of the several containers (placing a quantity of tissue material in the receiving space of the mould – paragraph 10) (multiple moulds – Figs. 5a-b); 
after which, in several successive cycles, the following steps are respectively performed:
dispensing at least one chemical substance into each of the several containers (tissue material can be guided through different pretreatment liquids such as a hydrophilic liquid, xylene, paraffin – paragraph 19) (multiple moulds – Figs. 5a-b),
emptying the several containers of the at least one chemical substance therein by tilting each container upside-down (repeatedly lowering and raising the level of the pretreatment liquid – paragraph 19) (multiple moulds – Figs. 5a-b) or by opening a bottom of each container.
However, Kusters does not teach wherein the chemical substance in each container of the several containers is isolated from flow communication with the chemical substance in each other container of the several containers and wherein the tissue samples remain on or in the several containers when the several containers are tilted upside down or the bottom of each container is opened.
Berberich teaches a sample processing method wherein the chemical substance (liquid embedding medium 9 is delivered, under automatic control, through a dispenser nozzle 11 into a mold 7 – paragraph 49) in each container of the several containers is isolated from flow communication with the chemical substance in each other container of the several containers (the molds 7 are separate containers and the liquid embedding medium 9 is unable to flow between different molds – Fig. 1); and wherein the tissue samples remain on or in the several containers (samples are secured in that target position with a securing element 12 such as a screen-shaped clamping element – paragraph 48 and Fig. 1) when the several containers are tilted upside down or the bottom of each container is opened (the securing elements 12 are capable of holding the samples in the casting molds 7 – paragraph 48). Berberich (paragraph 9) teaches that it would be advantageous to individually dispense liquids into molds with securing elements to gain the function of a reliable and automatic sample embedding method. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filling step and tissue containers, as taught by Kusters, with the automatic control dispenser nozzle and securing element, taught by Berberich, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Kusters and Berberich teach sample processing methods.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
Point 1: Applicant’s argument regarding claim 18 that Berberich does not teach the amended limitations because “securing element 12 is not positively held in position and will release under force pulling it away from the bottom of casting mold 7” and “the container (casting mold 7) is tilted upside down, the securing element 12 will fall away under force of gravity and the sample 8 will be released and drained from the container” is not persuasive.
The examiner point of that the securing element is merely lifted 1-2 mm to prevent the medium 9 from solidifying to the securing element and not removed from the mold (paragraph 52 and Fig. 1). The securing element is a screen-shaped clamping element that requires a magnet, lever apparatuses, or other mechanical means to lift from the bottom of the container and will not fall away from the container under gravity in because it performs a clamping function on the sample again the bottom of the mold 7 (paragraphs 48-52 and Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797